RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 17a0154p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 RICHARD A. CROSBY, PH.D.,                              ┐
                                 Plaintiff-Appellant,   │
                                                        │
        v.                                              │
                                                        >      No. 16-6598
 UNIVERSITY OF KENTUCKY,                                │
                                         Defendant,     │
                                                        │
 ELI CAPILOUTO; TIMOTHY TRACY, Ph.D.; WILLIAM           │
 EUGENE THRO; WAYNE T. SANDERSON, Ph.D., CIH;           │
 TERRY ALLEN, in their individual and personal          │
 capacities,                                            │
                           Defendants-Appellees.        │
                                                        ┘

                        Appeal from the United States District Court
                     for the Eastern District of Kentucky at Lexington.
                    No. 5:15-cv-00276—Joseph M. Hood, District Judge.

                                   Argued: April 26, 2017

                              Decided and Filed: July 17, 2017

                Before: MERRITT, GILMAN, and DONALD, Circuit Judges.
                                 _________________

                                        COUNSEL

ARGUED: Kent Masterson Brown, LAW OFFICES OF KENT MASTERSON BROWN,
PLLC, Lexington, Kentucky, for Appellant. Bryan H. Beauman, STURGILL, TURNER,
BARKER & MOLONEY, PLLC, Lexington, Kentucky, for Appellees. ON BRIEF: Kent
Masterson Brown, LAW OFFICES OF KENT MASTERSON BROWN, PLLC, Lexington,
Kentucky, for Appellant.    Bryan H. Beauman, STURGILL, TURNER, BARKER
& MOLONEY, PLLC, Lexington, Kentucky, William E. Thro, UNIVERSITY OF
KENTUCKY, Lexington, Kentucky, for Appellees.

       GILMAN, J., delivered the opinion of the court in which DONALD, J., joined, and
MERRITT, J., joined in part. MERRITT, J. (pp. 10–22), delivered a separate opinion dissenting
from Part II.B.2 of the majority opinion.
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                         Page 2


                                         _________________

                                             OPINION
                                         _________________

       RONALD LEE GILMAN, Circuit Judge. Richard A. Crosby, a tenured professor at the
University of Kentucky’s College of Public Health, appeals from the dismissal of his claims
against various administrative officials affiliated with the University. He brought suit under
42 U.S.C. § 1983 and under Kentucky state law in connection with his removal as Chair of the
Department of Health Behavior. Crosby argues on appeal that, contrary to the district court’s
holding, his removal amounted to an actionable deprivation of his protected property and liberty
interests without due process of law under both the U.S. Constitution and the Kentucky
Constitution. He also asserts that the defendants are not protected by the doctrine of qualified
immunity. Finally, Crosby claims that the defendants are liable under Kentucky contract law for
monetary damages caused by his removal. For the reasons set forth below, we AFFIRM the
judgment of the district court.

                                    I.       BACKGROUND

A.     Factual background

       Because Crosby appeals from the dismissal of his claims under Rule 12(b)(6) of the
Federal Rules of Civil Procedure, “we construe the complaint in the light most favorable to the
plaintiff, accept all well-pleaded factual allegations in the complaint as true, and draw all
reasonable inferences in favor of the plaintiff.” See Courtright v. City of Battle Creek, 839 F.3d
513, 518 (6th Cir. 2016). The facts presented below are therefore cast in the light most favorable
to Crosby.

       Crosby was hired in 2004 as a professor by the College of Public Health at the University
of Kentucky. The University’s Board of Trustees awarded him tenure that same year. In 2006,
he was appointed to a four-year term as Chair of the Department of Health Behavior. Crosby
was reappointed for two additional four-year terms as Chair, first in 2010 and again in 2014. As
Chair, Crosby was responsible for teaching, mentoring assistant professors, producing and
publishing scholarly works, securing and administering grants to advance research and
 No. 16-6598                         Crosby v. Univ. of Ky., et al.                            Page 3


understanding in the field of health behavior, and overseeing the needs of the department’s
faculty and students. He was paid a $5,000 stipend in addition to his salary for each year that he
served as Chair.

       Crosby received consistently favorable reviews from both students and fellow faculty
members from the time of his arrival at the College until 2015. During Crosby’s service as
Chair, he taught several classes, published extensively, secured a number of prestigious research
grants, mentored several graduate and post-doctoral students, and served in various capacities
with organizations aligned with his research interest in sexual health. Despite Crosby’s
achievements and reputation, however, the University’s Office of Institutional Equity and Equal
Opportunity (OIEEO), at the request of Provost Timothy Tracy, began in June 2015 to
investigate reports of Crosby’s inappropriate behavior.

       Interim Dean Wayne Sanderson placed Crosby on paid administrative leave during the
pendency of the investigation. Crosby was informed of the OIEEO investigation and of the
decision to place him on administrative leave during a June 3, 2015 meeting with Sanderson.
While on administrative leave, Crosby was not permitted to be present on campus, to interact
with faculty, staff, or students, or to retaliate against anyone for participating in the investigation.
Although Crosby received a letter from Sanderson communicating the terms of his
administrative leave, he was not informed of the specific allegations against him during this time.
The letter did contain a promise, however, that Crosby would have an opportunity to respond to
the allegations.

       Terry Allen, the Director of the OIEEO, was primarily responsible for conducting the
investigation into the allegations against Crosby. On June 17, 2015, Crosby met with Allen to
discuss the investigation. Allen did not identify Crosby’s accusers; he instead asked Crosby
generally about the allegations, which Crosby denied. One week later, Allen submitted a report
on the results of his investigation to Tracy and William Thro, General Counsel for the University
of Kentucky.

       Allen’s report stated that, after conducting a number of interviews with faculty and staff,
he observed “a disproportionate number of negative remarks . . . regarding Dr. Crosby’s
 No. 16-6598                        Crosby v. Univ. of Ky., et al.                          Page 4


behavior.” Representative examples include descriptions of Crosby as “[v]olatile,” “explosive,”
“disrespectful,” “very condescending,” and “out of control.” Allegations that Crosby was prone
to angry outbursts and retaliatory actions also appear more than once. The report included an
allegation that Crosby stated that the Associate Dean for Research had been appointed “because
she is a woman, genitalia.”       Finally, the report contained claims that the Department’s
performance was suffering as a result of Crosby’s temper and hostility towards other
departments. The report ultimately recommended that Crosby be removed from his position as
Chair of the Department of Health Behavior, noting that:

       Based on a thorough investigation, the Office of Institutional Equity and Equal
       Opportunity finds Richard A. Crosby’s behavior as Chair of the Department of
       Health Behavior in violation of the University’s Governing Regulation Ethical
       Principles:
                      Mutual respect and human dignity
                      Personal and institutional responsibility and
                         accountability
                      Exhibits personal integrity, honesty, and responsibility
                         in all actions
                      Provides an environment of mutual respect,
                         impartiality, and collaboration

       On July 2, 2010, Provost Tracy forwarded a copy of the report to Dean Sanderson, along
with a letter informing Sanderson that he concurred with Allen’s recommendation to remove
Crosby from his chairmanship.        Tracy also authorized Sanderson to determine the “work
arrangement” that would be most beneficial to the College.           On July 7, 2015, Sanderson
forwarded a copy of the report to Crosby, along with a letter informing Crosby that his
appointment as Chair was terminated, effective immediately. Sanderson’s letter also stated that
Crosby’s tenured faculty appointment in the Department of Health Behavior was to remain in
effect, but that his office and administrative support would be moved to the Gerontology
Department.

       Crosby filed two documents with General Counsel Thro on July 14, 2015, demanding
that the University afford him his procedural rights under proposed Governing Regulation XX,
including “an evidentiary hearing before a properly-convened and impartial Faculty Hearing
Panel.” He also requested that Allen’s report either be stricken in its entirety or returned to Allen
 No. 16-6598                        Crosby v. Univ. of Ky., et al.                          Page 5


for the inclusion of a more definite statement of the charges against him and a disclosure of the
identities of his accusers. Crosby further stated that, if University officials refused to implement
the procedures set forth under proposed Governing Regulation XX, he wished to invoke the
administrative remedies available under the already enacted Governing Regulation I. Finally,
Crosby informed the University that he would “proceed to a court of competent jurisdiction to
address the systematic and intentional denial of his property without due process of law” if his
appeal should prove unsuccessful.

       Thro sent a letter to Crosby the following day, informing Crosby that his reliance on the
rights conferred by proposed Governing Regulation XX was inappropriate because that
regulation had not yet been adopted by the University. Crosby was instead told that his appeal
would be handled by Dr. Eli Capilouto, President of the University, under the existing Governing
Regulation I, Section F.     Capilouto’s chosen appellate procedure was to commission “two
distinguished senior faculty members [with] extensive experience as administrators to make an
independent assessment of the overall climate in Dr. Crosby’s department.” Crosby’s counsel
sent a letter replying to Thro on July 16, 2015, objecting to the University’s refusal to process his
appeal under proposed Governing Regulation XX and stating that, if Capilouto did not reverse
the decision, Crosby would seek judicial remedies to secure his due-process rights.

B.     Procedural background

       In September 2015, Crosby filed a state-court complaint against the individual defendants
and the University of Kentucky in connection with his removal as Chair of the Department of
Health Behavior. Capilouto suspended any further proceedings on Crosby’s appeal pending this
litigation. The University of Kentucky also removed the case to the United States District Court
for the Eastern District of Kentucky. Crosby then filed a Verified Amended and Substituted
Complaint in October 2015, removing the University as a defendant. In his amended complaint,
Crosby brings three claims against the defendants in their individual capacities: (1) a claim
pursuant to 42 U.S.C. §§ 1983 and 1988 that his removal amounted to an actionable deprivation
of his protected property and liberty interests without due process of law, (2) a claim under
Kentucky state law that his removal constituted a violation of the rights provided by the
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                          Page 6


Kentucky Constitution, and (3) a claim that the defendants are liable under Kentucky contract
law for monetary damages caused by his removal.

       The defendants filed a motion to dismiss under Rule 12(b)(6) of the Federal Rules of
Civil Procedure, which the district court granted in its entirety. Crosby’s claims were found
deficient as a matter of law and the defendants were determined to be shielded from liability
under the doctrine of qualified immunity. This timely appeal followed.

                                       II.     ANALYSIS

A.     Standard of review

       We review de novo the district court’s dismissal under Rule 12(b)(6). Moody v. Mich.
Gaming Control Bd., 847 F.3d 399, 402 (6th Cir. 2017). Under Rule 12(b)(6), both the district
court and ourselves must accept the plaintiff’s factual allegations as true, and we view the
complaint in the light most favorable to the plaintiff, but we are “not required to accept legal
conclusions or unwarranted factual inferences as true.” Id.

B.     Crosby’s § 1983 claims

       Crosby seeks redress for two alleged violations of his right to procedural due process
under the Fourteenth Amendment. In the defendants’ motion to dismiss, they argue that Crosby
failed to assert any viable cause of action under the U.S. Constitution and that, in any event, they
are shielded from liability by the doctrine of qualified immunity. The doctrine of qualified
immunity protects “government officials performing discretionary functions . . . from liability
for civil damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald,
457 U.S. 800, 818 (1982). “[W]hether qualified immunity attaches to an official’s actions is a
purely legal question for the trial judge to determine prior to trial.” Garvie v. Jackson, 845 F.2d
647, 649 (6th Cir. 1988). To determine whether a state official is entitled to qualified immunity,
we ask two questions: (1) “Taken in the light most favorable to the party asserting the injury, do
the facts alleged show the officer’s conduct violated a constitutional right?” and (2) was that
right “clearly established . . . in light of the specific context of the case[?]” Saucier v. Katz,
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                          Page 7


533 U.S. 194, 201 (2001). This analysis can be performed in either order. Pearson v. Callahan,
555 U.S. 223, 236 (2009).

       Crosby asserts that the defendants violated his clearly established Fourteenth Amendment
rights when they deprived him of his property and liberty interests in conjunction with his
removal as Chair. To resolve such procedural due process issues, we utilize the two-step
analysis set forth in Johnston-Taylor v. Gannon, 907 F.2d 1577, 1581 (6th Cir. 1990):
“We initially determine whether a protected property or liberty interest exists and then determine
what procedures are required to protect that interest.” Id.

       1.      Property-interest claim

       Crosby first claims that he was deprived of a protected property interest without due
process when his four-year appointment as Chair of the Department of Health Behavior was
terminated. To be entitled to procedural due process in connection with his dismissal as Chair,
Crosby must demonstrate a “legitimate claim of entitlement” to his position; a mere “unilateral
expectation” or “abstract need” to continue undisturbed in his post is not enough. See Bd. of
Regents v. Roth, 408 U.S. 564, 577 (1972). We look to “existing rules or understandings that
stem from an independent source such as state law” to determine whether a benefit rises to the
level of a protected property interest. Id. For example, “[a] property interest can be created by a
state statute, a formal contract, or a contract implied from the circumstances.” Singfield v. Akron
Metro. Hous. Auth., 389 F.3d 555, 565 (6th Cir. 2004). The essential inquiry is whether there
exists a “mutually explicit understanding[] that support[s] [the plaintiff’s] claim of entitlement.”
Perry v. Sindemann, 408 U.S. 593, 601 (1972).

       Sixth Circuit caselaw establishes that “tenured university professors [do] not have a
constitutionally protected property interest in administrative posts.” Stringfield v. Graham,
212 F. App’x 530, 538 (6th Cir. 2007). A property interest can arise, however, where the
administrative position itself is a tenure-track appointment or where a professor has received
an express guarantee that he will not be removed from the position except for cause. See id. at
537–39 (reversing and remanding the dismissal of the plaintiff’s due process claim for further
factfinding to determine whether she had a property interest in her administrative position when
 No. 16-6598                      Crosby v. Univ. of Ky., et al.                        Page 8


contractual language in the notice of appointment ambiguously denominated the position as a
“[t]enure track [a]ppointment”); Bullock v. Bd. of Regents, No. 89-5204, 1989 WL 140167, at *3
(6th Cir. 1989) (per curiam) (holding that a tenured Tennessee professor had no protected
property interest in her directorship position where the record demonstrated that she had tenure
“only in her capacity as an academic professor”); Garvie, 845 F.2d at 651–52 (holding that a
Tennessee professor did not have a clearly established property interest in his directorship
position, despite allegedly being provided “oral explanations” that he would not be removed for
five years, because the position was expressly nontenured and because Tennessee law does not
recognize implied contracts “in the face of a declaration to the contrary by the party to be
charged”).

       Crosby asserts that his role as Chair constituted fixed-term employment and, as such, he
could be terminated only for cause. He bases this argument on several University of Kentucky
regulations governing administrative and faculty appointments. These provisions, according to
Crosby, confer upon him a property interest in his position as Chair that cannot be taken away
without due process. But none of the regulations cited by Crosby give rise to a “mutually
explicit understanding” supporting a claim of entitlement in his position as Chair. See Perry,
408 U.S. at 601. He first points to Governing Regulation VIII(A)(4)(a), which provides that “the
term of a department chair’s appointment shall be four (4) years.” See University of Kentucky
Regulations, Governing Regulation, Part VIII, University Appointments, available at
http://www.uky.edu/regs/files/gr/gr8.pdf. Crosby asserts that this regulation prevents him from
being removed from his chairmanship before the expiration of his four-year term in 2018 except
for cause.

       Governing Regulation VIII(A)(4)(a), however, contains no mention of the removal
process for department chairs. In addition, Kentucky contract law rebuttably presumes that
employment agreements are “at will”—that is, an employee “is subject to dismissal at any time
and without cause” absent contractual language that “specifically manifest[s] [the parties’]
intention to condition termination only according to express terms.” Bailey v. Floyd Cty. Bd. of
Educ. ex rel. Towler, 106 F.3d 135, 141 (6th Cir. 1997) (citing Shah v. Am. Synthetic Rubber
Corp., 655 S.W.2d 489, 491 (Ky. 1983)).          In other words, at-will employees have no
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                          Page 9


constitutionally protected property interest in their employment absent an express contrary
manifestation from their employer. See id. at 141–42. Governing Regulation VIII(A)(4)(a) does
not affirmatively state that department chairs can be removed only for cause, so this provision
does not alter Crosby’s default status as an at-will employee with respect to his administrative
appointment.

       Crosby also contends that University Senate Rule VII confers upon him a protected
property interest in his position as Chair. This rule affords faculty members various procedural
rights prior to removal, including the right to adequate notice, an evidentiary hearing, and an
appeal. But, as the district court correctly noted, the requirements of Rule VII are limited to
proceedings brought against faculty members in their capacity as faculty, not in their capacity as
administrators. Rule VII is thus inapplicable to the OIEEO investigation into Crosby’s behavior
in his administrative role as Chair and does not give rise to a “mutually explicit understanding”
that Crosby would continue in his chairmanship for the duration of the four-year term. See
Perry, 408 U.S. at 601.

       Nor do the provisions of Kentucky Revised Statutes §§ 164.220–230, which Crosby also
cites, provide him with a protected property interest in his position as Chair. The language in
this statutory scheme vests the University of Kentucky Board of Trustees with exclusive
jurisdiction over the appointments of University employees, including the “power to suspend or
remove” such employees. Ky. Rev. Stat. Ann. § 164.230. Crosby contends that this language
protects him from being removed as Chair without the approval of the Board of Trustees. As the
district court noted, however, the Kentucky Revised Statutes do not proscribe a procedure for
removal of administrative appointees, nor do they require the Board of Trustees to vote on every
removal. In addition, the University’s Governing Regulations specifically permit the Board of
Trustees to delegate “certain responsibilities to the President, . . . the Graduate Faculty, and the
faculties of educational units in order to provide for the responsible and efficient administration
of the University and the accomplishment of its goals.” See University of Kentucky Regulations,
Governing Regulation, Part II(A)(1), available at http://www.uky.edu/regs/files/gr/gr2.pdf. The
Kentucky Revised Statutes therefore do not entitle Crosby to additional procedural protections or
provide him with an entitlement in his position as Chair.
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                         Page 10


       Finally, Crosby points to proposed Governing Regulation XX, which provides procedural
rights similar to those enumerated in University Senate Rule VII. Crosby contends that this
regulation affords him the right to have the allegations against him considered by a Faculty
Inquiry Panel and the right to appear before a Faculty Hearing Panel, where he could cross-
examine witnesses prior to his removal as Chair. True enough, “the Supreme Court has held that
‘rules and understandings, promulgated and fostered by state officials’ can form the foundation
of a protected property interest.” Gunasekera v. Irwin, 551 F.3d 461, 467 (6th Cir. 2009)
(quoting Perry, 408 U.S. at 602–03). But Proposed Governing Regulation XX is not binding
upon the defendants because it has yet to be promulgated by the Board of Trustees,
as required under Kentucky law.      See Ky. Rev. Stat. Ann. § 164.200; see also University
of Kentucky     Regulations,     Governing      Regulation,     Part    XIII(C),    available     at
http://www.uky.edu/regs/files/gr/gr13.pdf (requiring all amendments to be approved by the
Board of Trustees). Because Governing Regulation XX is not yet the policy of the University, it
could not give rise to a mutual understanding that Crosby would continue in his chairmanship for
the duration of his term.

       In sum, Crosby has pointed to no state statute, formal contract, or contract implied from
the circumstances that supports his claim to a protected property interest in his position as Chair.
See Singfield v. Akron Metro. Hous. Auth., 389 F.3d 555, 565 (6th Cir. 2004). His chairmanship
was not a tenure-track appointment, nor did he receive any express guarantee that he would not
be removed from the position except for cause. Nor do the regulations and statutes cited by
Crosby contain any language sufficient to rebut the presumption under Kentucky law that his
employment as Chair was “at will.” Crosby has therefore failed to show that his Fourteenth
Amendment right not to be deprived of a property interest without due process was violated.
Because he failed to establish the first prong of the Saucier test, the defendants are entitled to
qualified immunity. The district court therefore did not err in dismissing this claim.

       2.      Liberty-interest claim

       Crosby also contends that the defendants deprived him of his liberty interest in his good
name and reputation by denying him a “name-clearing hearing” after removing him as Chair and
making “stigmatizing” statements about him. He asserts that he suffered these stigmatizing
 No. 16-6598                        Crosby v. Univ. of Ky., et al.                          Page 11


effects after Dean Sanderson called a meeting of the faculty of the College of Public Health to
inform them that Crosby had been found in violation of the University’s ethical principles on
“personal integrity,” “dishonesty,” “human dignity,” “personal . . . responsibility and
accountability,” “mutual respect,” “impartiality,” and “collaboration.”        The purpose of the
meeting was to request that the faculty members report any retaliatory actions that Crosby might
take against them. Because of the defendants’ actions against him and the public statements
made regarding his reputation and character, Crosby alleges that he has been eliminated from
consideration for employment at other institutions.

       The Due Process Clause of the Fourteenth Amendment protects an individual’s liberty
interest in their “reputation, good name, honor, and integrity.” Quinn v. Shirey, 293 F.3d 315,
319 (6th Cir. 2002) (quoting Chilingirian v. Boris, 882 F.2d 200, 205 (6th Cir. 1989)). That
liberty interest is impugned when a state actor “stigmatize[s]” an individual by means of
“voluntary, public dissemination of false information” about the individual. Id. at 320 (internal
quotation marks omitted) (quoting Chilingirian, 882 F.2d at 205). “[W]here a person’s good
name, reputation, honor, or integrity is at stake because of what the government is doing to him,
notice and an opportunity to be heard are essential.” Bd. of Regents v. Roth, 408 U.S. 564, 573
(1972) (quoting Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971)). But defamation alone is
not enough to trigger this constitutional protection; rather, the alleged damage must be tied to
“[s]ome alteration of a right or status ‘previously recognized by state law.’” Quinn, 293 F.3d at
319 (quoting Paul v. Davis, 424 U.S. 693, 711–12).

       In order to apply these general principles, our circuit “has identified five factors that a
plaintiff must show in order to establish that he was deprived of a liberty interest and entitled to a
name-clearing hearing.” Id. at 320. They are the following:

       First, the stigmatizing statements must be made in conjunction with the plaintiff’s
       termination from employment . . . . Second, a plaintiff is not deprived of his
       liberty interest when the employer has alleged merely improper or inadequate
       performance, incompetence, neglect of duty or malfeasance . . . . Third, the
       stigmatizing statements or charges must be made public. Fourth, the plaintiff
       must claim that the charges made against him were false. Lastly, the public
       dissemination must have been voluntary.
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                         Page 12


Id. (quoting Brown v. City of Niota, 214 F.3d 718, 722–23 (6th Cir. 2000)). Crosby can easily
establish the last three factors—the stigmatizing statements were voluntarily disseminated by
Dean Sanderson at a faculty meeting, and Crosby claims that these statements are false. But the
establishment of the first two factors is far less certain. The district court chose to address only
the first factor, holding that Crosby was not terminated from his employment because he
remained a tenured member of the faculty even after his removal as Chair.

       The first Quinn factor was derived from the proposition that the damage to plaintiff’s
reputation must be accompanied by “some alteration of a right or status ‘previously recognized
by state law’” in order to implicate a liberty interest. See id. at 319 (quoting Paul, 424 U.S. at
711–12).   Where state law “does not extend to respondent any legal guarantee of present
enjoyment of reputation which has been altered as a result of petitioners’ actions[,]” no liberty
interest is implicated. Paul, 424 U.S. at 711–12. A name-clearing hearing is therefore not
“required each time the State in its capacity as employer might be considered responsible for a
statement defaming an employee who continues to be an employee.” Id. at 710.

       Crosby does not dispute that he remains employed as a tenured professor, instead arguing
that his position as Chair constituted a distinct employment arrangement. But Crosby cites no
case, and we can find none, holding that removal from a nontenured administrative position
constitutes a “termination from employment” as required by the first Quinn factor. The closest
precedent in this circuit, in fact, noted that this area of law was not so clearly established as to
overcome the defense of qualified immunity. See Garvie v. Jackson, 845 F.2d 647, 652 (6th Cir.
1988) (holding that a plaintiff who was removed from his position as Department Head, yet
remained a tenured professor at full salary, did not have a clearly established liberty interest in
his administrative position). Garvie could not overcome the defense of qualified immunity
because “[i]t is not clear . . . that defamation unaccompanied by termination of employment or
another change in [the plaintiff’s] legal status constitutes a deprivation of liberty under the
fourteenth amendment.” Id. Crosby’s argument fares no better.

       Moreover, Crosby’s case falters at the second factor, which requires him to show that the
statements made against him alleged more than “merely improper or inadequate performance,
incompetence, neglect of duty or malfeasance.” See Quinn, 293 F.3d at 320. No liberty interest
 No. 16-6598                        Crosby v. Univ. of Ky., et al.                           Page 13


is implicated when “[a] charge . . . merely makes a plaintiff less attractive to other employers but
leaves open a definite range of opportunity.” Ludwig v. Bd. of Trustees of Ferris State Univ.,
123 F.3d 404, 410 (6th Cir. 1997) (internal quotation marks omitted) (quoting Chilingirian,
882 F.2d at 205–06 n.8). The statements made in the course of Crosby’s termination must
therefore have imposed upon him “[a] moral stigma such as immorality or dishonesty” capable
of “‘seriously damag[ing] his standing and associations in his community’” or that “‘[would]
foreclose[] his freedom to take advantage of other employment opportunities.’” See id. (quoting
Roth, 408 U.S. at 573).

       Although the statements made by Dean Sanderson could certainly be taken to indicate
that Crosby is a dishonest person, Crosby has not clearly established that the comments meet all
the requirements of the second Quinn factor as set forth in our claselaw. Specifically, Crosby
has not demonstrated that “a definite range of opportunities is no longer open” to him. See Lake
Michigan Coll. Fed’n of Teachers v. Lake Michigan Cmty. Coll., 518 F.2d 1091, 1097–98 (6th
Cir. 1975) (holding that the plaintiffs, who were teachers discharged for participating in an
illegal strike, could not establish that they were deprived of a protected liberty interest where
“[m]any of the faculty members did succeed in obtaining other jobs, some of which were
teaching positions”).

       Crosby does contend that his applications for professorships at the University of
Minnesota and at Emory University have been placed on hold due to the stigmatizing effects
from his removal as Chair. He also claims that an offer he received to become a professor at the
Kinsey Institute at Indiana University was revoked in the wake of his removal. On the other
hand, Crosby remains a fully tenured professor at the University of Kentucky. And our caselaw
establishes that “[a] charge that merely makes a plaintiff less attractive to other employers” does
not constitute a deprivation of a liberty interest. See Chilingirian, 882 F.2d at 205 n.8.

       To meet the second Quinn factor, Crosby must instead “demonstrate stigmatizing
governmental action which so negatively affects his . . . reputation that it effectively forecloses
the opportunity to practice a chosen profession.” See Joelson v. United States, 86 F.3d 1413,
1420 (6th Cir. 1996). And we have previously held that a plaintiff’s liberty interest was not
implicated when the plaintiff, who worked as a teacher, remained employed by the defendant
 No. 16-6598                        Crosby v. Univ. of Ky., et al.                         Page 14


school district in the wake of allegedly stigmatizing statements. See Baar v. Jefferson Cty. Bd. of
Educ., 311 F. App’x 817, 826 (6th Cir. 2009) (holding that the plaintiff did not satisfy the second
element of the Quinn test when he “continue[d] to work as a teacher in the [defendant] County
schools” after the allegedly stigmatizing statements were publicized).         Similarly, Crosby’s
chosen profession—being a professor—is distinct from his appointment as Chair. Crosby is
therefore not foreclosed from his chosen profession, despite the fact that the stigmatizing
allegations against him may very well have made him less attractive to other employers.

       Based on the foregoing caselaw, Crosby has likely failed to establish the second Quinn
factor. We need not definitively decide this question, however, because Crosby at the very least
has been unable to demonstrate that his protected liberty interest was “clearly established . . . in
light of the specific context of the case.” See Saucier v. Katz, 533 U.S. 194, 201 (2001). In
order to violate a clearly established right, “[t]he contours of the right must be sufficiently clear
that a reasonable official would understand that what he is doing violates that right.” Anderson
v. Creighton, 483 U.S. 635, 640 (1987). Crosby has not made such a showing. No caselaw
squarely establishes that Crosby’s removal as Chair constituted a “termination from
employment” as required by the first Quinn factor, or that the stigmatizing statements made
against him alleged more than “improper or inadequate performance, incompetence, neglect of
duty or malfeasance,” see Quinn, 293 F.3d at 320, “that [would] foreclose[ ] his freedom to take
advantage of other employment opportunities,” see Ludwig, 123 F.3d at 410 (quoting Roth,
408 U.S. at 573), as required by the second Quinn factor.

       In short, “the unlawfulness” of the defendants’ actions was not apparent “in the light of
pre-existing law.” See Anderson, 483 U.S. at 640. The defendants are therefore entitled to
qualified immunity on Crosby’s claim that he was deprived of a liberty interest without due
process of law. See Saucier, 533 U.S. at 201. Because we affirm the district court’s holding on
this ground, we need not reach the question of whether Crosby sufficiently requested a name-
clearing hearing in a manner necessary to trigger his alleged right to such a hearing.
 No. 16-6598                        Crosby v. Univ. of Ky., et al.                        Page 15


C.      Crosby’s claims under the Kentucky Constitution

        Crosby also claims that the district court erred in dismissing his claims under Kentucky
Constitution §§ 1 and 2, which contain the state’s due process protections. The court construed
Crosby’s complaint as a request for money damages only. And because “no authority [exists]
under which he could recover money damages from individuals in their individual capacities for
such violations,” Crosby’s claims were held not to be viable. See Clark v. Kentucky, 229 F.
Supp. 2d 718, 727 (E.D. Ky. 2002). Crosby now argues that he also sought injunctive relief
based on the defendants’ violation of the Kentucky Constitution, pointing specifically to
language in his prayer for relief requesting “such other relief against all of the Defendants, as
allowed by 42 U.S.C. § 1983, to ensure that the effects of the unconstitutional and unlawful
practices are eliminated and do not affect Plaintiff Crosby’s, or others’, employment
opportunities,” and “such other and further relief to which Plaintiff Crosby may show himself
justly entitled.”

        We first note that Crosby made no specific request for injunctive relief under 42 U.S.C.
§ 1983, a federal statute. This leaves only his argument that the request for “such other and
further relief to which . . . Crosby may show himself justly entitled” should be construed as a
demand for injunctive relief under state law. We decline to adopt such a construction. Crosby
specifically requested compensatory damages, punitive damages, and attorney’s fees in his
complaint, without ever mentioning injunctive relief. Furthermore, the section of Crosby’s
complaint addressing the defendants’ alleged violations of the Kentucky Constitution details
Crosby’s “severe and substantial damages,” and asks for compensatory damages without ever
mentioning injunctive relief. Finally, Crosby originally pled a specific claim for injunctive relief
against the University of Kentucky, which he later omitted after he filed an amended complaint
dropping the University as a defendant.

        We therefore decline to construe the boilerplate language contained in Crosby’s
complaint as a request for injunctive relief. This leaves Crosby’s complaint as requesting only
monetary damages in connection with his claim against the individual defendants for violating
the Kentucky Constitution. And because Kentucky law does not recognize such a cause of
action, the district court did nor err in dismissing Crosby’s claim.
 No. 16-6598                      Crosby v. Univ. of Ky., et al.                       Page 16


D.     Crosby’s breach-of-contract claim

       Finally, Crosby argues that the defendants are liable for damages associated with the
University’s breach of a purported de facto agreement between himself and the University
regarding his service as Chair. This alleged de facto agreement is grounded primarily on
Governing Regulation VIII(A)(4)(a), which provides that “the term of a department chair’s
appointment shall be four (4) years.” According to Crosby, the defendants were bound by this
provision and therefore breached the contract when they removed him from that position. The
district court rejected his argument, noting that Crosby had failed to cite to any law supporting
the notion that this regulation constitutes a de facto contract.      Moreover, the individual
defendants were not a party to any agreement with Crosby and therefore no privity exists to
support a breach-of-contract action for damages against any of them. Crosby presents no cogent
argument against the district court’s holding. Accordingly, the court did not err in dismissing
Crosby’s common-law contract claim.

                                     III. CONCLUSION

       For all of the reasons set forth above, we AFFIRM the judgment of the district court.
 No. 16-6598                        Crosby v. Univ. of Ky., et al.                        Page 17


                                       _________________

                                             DISSENT
                                       _________________

       MERRITT, Circuit Judge, dissenting with respect to Part II.B.2. This case needs to be
tried, not disposed of on the pleadings. The plaintiff, we must assume, was greatly harmed by
the defendants’ accusations of dishonesty when he was removed as head of a university
department and his pay significantly reduced as a result. He also claims he was greatly harmed
by anonymous falsehoods that he was given no opportunity to rebut. Our case law should, and
does, protect state employees from career-destroying defamation without an opportunity for a
due process hearing that allows them to defend their reputations. I, therefore, do not agree with
the majority’s holding that Crosby has failed to allege a deprivation of his liberty interest in his
good name and reputation sufficient to survive a motion to dismiss. Because I would hold that
Crosby has made out a claim under § 1983 for deprivation of his liberty interest and that the
defendants are not protected by the doctrine of qualified immunity, I would remand the case to
the district court for further proceedings on that claim.

       Federal courts have long held that the Fourteenth Amendment secures the individual’s
right to due process when a state employer deprives a state employee of his protected liberty
interest in his “good name, reputation, honor, or integrity” in connection with “[s]ome alteration
of a right or status ‘previously recognized by state law.’” Paul v. Davis, 424 U.S. 693, 708, 711-
12 (1976); Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971); Quinn v. Shirey, 293 F.3d
315, 319 (6th Cir. 2002); Chilingirian v. Boris, 882 F.2d 200, 205 (6th Cir. 1989). In such a
case, the Constitution requires the state to provide the employee with a name-clearing hearing if
he requests one. Brown v. City of Niota, 214 F.3d 718, 723 (6th Cir. 2000).

       Five factors are relevant to determine whether Crosby is able to state a claim for
deprivation of his protected liberty interest in his good name and reputation:

       First, the stigmatizing statements must be made in conjunction with the plaintiff's
       termination from employment . . . . Second, a plaintiff is not deprived of his
       liberty interest when the employer has alleged merely improper or inadequate
       performance, incompetence, neglect of duty or malfeasance . . . . Third, the
       stigmatizing statements or charges must be made public. Fourth, the plaintiff
 No. 16-6598                               Crosby v. Univ. of Ky., et al.                                    Page 18


         must claim that the charges made against him were false. Lastly, the public
         dissemination must have been voluntary.

Quinn, 293 F.3d at 320 (quoting Brown, 214 F.3d at 722-23). In addition to satisfying each of
those five factors, the plaintiff must also allege that he requested and was denied a name-clearing
hearing. See id. “It is the denial of the name-clearing hearing that causes the deprivation of the
liberty interest without due process.” Id.

         I believe that Crosby has pleaded sufficient factual allegations to satisfy the Quinn
standard for purposes of a motion to dismiss. Unlike the majority, I would hold that the
allegations in Crosby’s complaint are sufficient to satisfy the first two Quinn factors—that is,
that the statements at issue were made “in conjunction with the plaintiff’s termination from
employment” and that the alleged statements did more than accuse Crosby of “merely improper
or inadequate performance, incompetence, neglect of duty or malfeasance.”1 Id. The majority’s
decision to the contrary is the result of reliance on precedents that are not on point in this case.

         The majority reads this court’s decision in Garvie v. Jackson, 845 F.2d 647 (6th Cir.
1988), as holding that a tenured professor removed from an administrative post is not
“terminated” for purposes of a liberty interest claim so long as he remains a tenured professor at
full salary. That interpretation mischaracterizes the panel’s reasoning in Garvie. Moreover,
applying that supposed rule in this case requires the majority to view the facts in something short
of the light most favorable to the plaintiff. In Garvie, this court rejected the liberty interest claim
of a tenured professor who alleged that he was defamed in connection with the University of
Tennessee’s decision not to renew his appointment as Head of the Department of Speech and
Theatre. Id. at 649, 652. Contrary to the majority’s reasoning in this case, the panel in Garvie
expressly found that the plaintiff had been “terminated as Department Head.” Id. at 652.
Despite so finding, the Garvie panel rejected the plaintiff’s liberty interest claim because he
“continued to be employed by the University as a full-time, tenured professor at full salary” and,
alternatively, because the plaintiff made “no showing that a definite range of opportunities [was]
no longer open to him.” Id. (emphasis added) (internal quotation omitted).


         1
          I agree with the majority that the allegations in Crosby’s complaint “easily establish the last three factors.”
Supra at 12. Accordingly, I do not address them here.
 No. 16-6598                             Crosby v. Univ. of Ky., et al.                                  Page 19


        Neither rationale is applicable here. Crosby’s complaint alleges that the University
reduced his pay by $5,000 per year after removing him from his position as Chair.2 Because
Crosby alleges that he is no longer being paid his “full salary” for his services as Chairman,
Garvie is not on point. And even if “full salary” means the salary associated with Crosby’s
service as a tenured professor, Crosby’s complaint also alleges that “a definite range of
opportunities is no longer open to him” as a result of the defendants’ actions. Id. (internal
quotation omitted). Specifically, the complaint states that several other schools of public health
have removed him from consideration for several administrative positions following the
University’s opaque and unfair investigation and Crosby’s subsequent removal as Chairman.
Thus, neither of the facts relied upon in Garvie as sufficient to defeat the plaintiff’s claim are
present in this case. Rather, Garvie actually supports a finding that Crosby’s removal amounted
to a “termination” for purposes of the first Quinn factor because his salary has been reduced and
because he is no longer able to pursue his goal of serving as the dean of a school of public health.
We should not construe the due process standards in such a parsimonious way that the employee
is given no opportunity to show how seriously his reputation and career have been harmed.

        The majority also suggests that Crosby’s claim fails under the second Quinn factor
because he is not foreclosed from serving as a professor. The proper inquiry is whether the
employer’s statements might “seriously damage his standing and associations in his community”
or “impose ‘on him a stigma or other disability that [would] foreclose[] his freedom to take
advantage of other employment opportunities.’” Ludwig v. Bd. of Trustees, 123 F.3d 404, 410
(6th Cir. 1997) (quoting Bd. of Regents v. Roth, 408 U.S. 564, 573 (1972)) (alterations original).
This standard is only met when the statements impose “[a] moral stigma such as immorality or
dishonesty.” Id. This standard is disjunctive rather than conjunctive. Under Ludwig, a plaintiff
satisfies the second Quinn factor when he or she alleges that the state employer’s statements
would tend to seriously damage his or her reputation in the relevant community. Id. Having
made such a showing, there is no additional requirement that the plaintiff demonstrate that the
remarks might “foreclose[] his [or her] freedom to take advantage of other employment

        2
          We must accept those allegations for purposes of a motion to dismiss. See Moody v. Mich. Gaming
Control Bd., 847 F.3d 399, 402 (6th Cir. 2017). Any dispute about the truth of that allegation is more appropriately
resolved on a motion for summary judgment.
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                         Page 20


opportunities.” Id. (“A moral stigma such as immorality or dishonesty is required to show a
deprivation of liberty.”); see also Roth, 408 U.S. at 573 (“For where a person’s good name,
reputation, honor, or integrity is at stake because of what the government is doing to him, notice
and an opportunity to be heard are essential.” (internal quotation omitted)).

       Crosby unquestionably meets that standard. Indeed, he alleges that the defendants sullied
his professional reputation by accusing him of dishonesty, specifically. He also alleges that the
defendants accused him of lacking personal integrity, respect for human dignity, personal
responsibility, accountability, mutual respect, impartiality, and ability to collaborate. Taken as a
whole, those accusations amount to a scathing indictment of Crosby’s character that would
damage any professional’s standing and associations in his community. That the remarks have
“foreclosed [Crosby’s] freedom to take advantage of other employment opportunities” is
established by the fact that their mere utterance has altogether removed Crosby from
consideration for prestigious administrative positions at several other public health schools.
Roth, 408 U.S. at 573; see Siegert v. Gilley, 500 U.S. 226, 234 (1991) (noting that remarks
labeling a plaintiff as inept, unethical, and untrustworthy “would undoubtedly damage the
reputation of one in his position, and impair his future employment prospects”).

       The majority’s reliance on Crosby’s continued employment as a tenured professor at the
University of Kentucky as support for its holding on the second Quinn factor is misplaced. The
inquiry under the second Quinn factor focuses on the plaintiff’s “chosen profession.” Joelson v.
United States, 86 F.3d 1413, 1420 (6th Cir. 1996) (emphasis added). Despite the majority’s
blithe conclusion that Crosby’s chosen profession is “being a professor,” we must accept
Crosby’s consistent allegations that he has always had a different goal in mind: to become dean
of a school of public health. Crosby has also made particularized allegations regarding the actual
effect of the defendants’ conduct on his applications for such positions at several peer
institutions. The majority attempts to ground its reliance on Crosby’s continued employment as
a tenured professor by citing to Baar v. Jefferson County Board of Education, 311 F. App’x 817,
826 (6th Cir. 2009) (unpublished). That case involved a teacher who raised a liberty interest
claim after receiving a written reprimand for violating an earlier agreement not to contact one of
his colleagues. Id. at 819-20. We held that the teacher’s claim failed because he failed to
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                        Page 21


request a name-clearing hearing, not because he continued to be employed by the defendant
school district.   Id. at 826.   The Barr panel’s dictum referring to the teacher’s continued
employment by the defendant school district was relevant because—unlike this case—the
plaintiff had not alleged any career goals beyond his present teaching position. Id. at 826.
Accordingly, Baar is not relevant to the case before us today. Crosby’s essential allegation on
the second Quinn factor is that the defendants’ conduct has prevented him from pursuing his
reasonable career goal of becoming dean of a school of public health. Indeed, he has made
specific allegations about opportunities that he has lost as a result of the defendants’ actions. I
would hold that Crosby’s allegations are more than sufficient to satisfy the second Quinn factor
on a motion to dismiss.

       Finally, I do not believe that the doctrine of qualified immunity protects the defendants in
this case. The facts of this case are a textbook example of a scenario in which a state employer
must afford a terminated employee a name-clearing hearing. As I discuss above, it has long been
the law of this circuit that a state employee is due a name-clearing hearing upon request
whenever the state employer makes statements indicting the employee’s honesty when it
terminates the employee or otherwise changes his legal status. E.g., Paul, 424 U.S. at 711-12;
Constantineau, 400 U.S. at 437; Quinn, 293 F.3d at 319; Chilingarian, 882 F.2d at 205.

       There can be no reasonable debate as to whether Crosby’s removal amounted to an
“alteration of a right or status ‘previously recognized by state law.’” Quinn, 293 F.3d at 319
(quoting Paul, 424 U.S. at 711). Before his removal, Crosby had a contractual right to a $5,000
yearly stipend for his service as Chairman; after his removal, he did not. This is the most basic
example of a change in legal status.       Similarly, there are no authorities to contradict the
precedents in this court and the Supreme Court holding that an indictment of an individual’s
honesty is sufficient to trigger a name-clearing hearing in an appropriate scenario. Roth, 408
U.S. at 573 (“For where a person’s good name, reputation, honor, or integrity is at stake because
of what the government is doing to him, notice and an opportunity to be heard are essential.”
(internal quotation omitted)); Ludwig, 123 F.3d at 410 (“A moral stigma such as immorality or
dishonesty is required to show a deprivation of liberty.”).         Here, Crosby alleges that the
defendants’ actions and statements explicitly labeled him both dishonest and lacking integrity.
 No. 16-6598                       Crosby v. Univ. of Ky., et al.                         Page 22


       The supposed lack of clarity on those two issues is the result of the majority’s desire for a
case directly on point. While the existence of such a case would make this panel’s decision
easier, its absence is not fatal to Crosby’s claim. White v. Pauly, 137 S. Ct. 548, 551 (2017) (per
curiam). It is sufficient that “existing precedent . . . place[s] the statutory or constitutional
question beyond debate.” Id. (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)). The cases
cited above clearly place both questions “beyond debate” on these facts when they are viewed in
the light most favorable to Crosby. Accordingly, I disagree with the majority’s conclusion that
the law on the first two Quinn factors is not “clearly established” under the doctrine of qualified
immunity.

       Crosby was terminated from his employment as the Chair of the Department of Health
Behavior only one year into his five-year term. None of the defendants informed Crosby—or
this court, for that matter—of the identities of his accusers or of the nature of the allegations
against him. Defendant Sanderson went on to indict Crosby’s character for honesty, among
other things, in front of the faculty of the College of Public Health. At no point did any of the
defendants attempt to provide him with an opportunity to meaningfully respond to the substance
of the allegations against him. By Crosby’s account, these events have rendered him persona
non grata at several other peer institutions and have made any further professional advancement
in his chosen field impossible. Because I would hold that this is precisely the type of case in
which the Fourteenth Amendment requires a name-clearing hearing, I respectfully dissent.